Citation Nr: 0639664	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-42 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability, to include low back pain.

2.  Entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served in the Texas Army National Guard.  He 
was on active duty for training from August 1983 to November 
1983.  He also performed active duty for training prior to 
August 1983 and after November 1983 until June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of August 2004 rendered by the 
Philadelphia, Pennsylvania, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  It is noted that since 
the appellant submitted his claim, he has relocated, and his 
claim is now being processed by the Cleveland RO.  The 
appellant presented testimony before the Board via a video 
conference hearing in February 2006; a transcript of that 
hearing was produced and has been included in the claims 
folder for review.

The issues involving tinnitus and bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
involving a lower back disorder addressed in this decision.

2.  The appellant's service medical records do not show 
treatment for or complaints involving a lower back 
disability, to include lower back pain.

3.  Medical evidence has not been presented that 
etiologically links the appellant's current back complaints 
with his service in the Texas Army National Guard.  

4.  Service connection for bilateral hearing loss was denied 
by the RO in a rating action dated July 1993.  

5.  The evidence received subsequent to the July 1993 RO 
rating action includes medical treatment records, a private 
examination report, written statements made by the appellant, 
and testimony before the Board.  This evidence does raise a 
reasonable possibility of substantiating the appellant's 
claim of service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  A lower back disorder, to include low back pain, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  The July 1993 rating decision denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

3.  New and material evidence has been submitted, and the 
claim for entitlement to service connection for bilateral 
hearing loss has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Back

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 3 
.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a December 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the AOJ's initial 
decision.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the VA.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the appellant.  The VA 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board would add that the appellant's accredited 
representative has also been informed of the information 
needed to support the appellant's contentions.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the appellant's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the appellant was given the opportunity to present evidence 
and testimony before an RO hearing officer and the Board.  It 
is noted that the appellant provided testimony before the 
Board in February 2006.  During that hearing, the appellant 
described his various conditions and reported why he believed 
they were related to his service in the Texas Army National 
Guard.  Additionally, the appellant was given notice that the 
VA would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  It seems clear 
that the VA has given the appellant every opportunity to 
express his opinion with respect to his claim, and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection or an increased evaluation 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection or an increased evaluation is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection but he was not 
provided with the information concerning the assignment of a 
disability evaluation and an effective date.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board is denying the appellant's request for service 
connection, any question as to the appropriate effective date 
or the disability evaluation to be assigned is rendered moot.  
Hence, the appellant is not prejudiced by the lack of this 
element of notice.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing service connection.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the appellant would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The appellant has now come before the VA claiming that while 
he was performing active duty for training in the Texas Army 
National Guard he injured his lower back which has, in turn, 
led to the development of a lower back disability.  As a 
result of his claim, the VA obtained the appellant's 
available service medical records from the Texas Adjutant 
General.  Those records stem from his service from 1983 to 
1990.  Despite the appellant's insinuations that he injured 
his back during this period, the service medical records are 
negative for any treatment for or findings indicative of a 
lower back disability.  Those same records do not even hint 
at complaints involving the lower back.  

To support his claim, the appellant has proffered treatment 
records from his chiropractor and another medical practioner.  
Of note is a letter written in November 2003 in which his 
chiropractor etiologically relates the appellant's current 
back disorder with his Army National Guard drill duties.  The 
examiner opined that the appellant's current back disorder 
was "very long standing" and that the disorder was 
specifically due to the lifting of ammunition.  It should be 
noted, however, that the chiropractor did not treat the 
appellant while the appellant was in the National Guard nor 
was he the appellant's primary care provider immediately 
following the appellant's discharge from the National Guard.

Additionally, in the documents provided in "support" of the 
appellant, is a medical report of August 1997.  On that 
document is a notation that states that the appellant had 
been experiencing back discomfort for five months.  It 
further reports that the appellant injured his back while 
"lifting improperly".  If this is correct, then it would 
mean that the appellant injured his back approximately seven 
years after he was released from service in the Texas Army 
National Guard, and not during his service, as he has 
asserted.  The Board would further note that also located 
with the private medical records is a report from August 2002 
in which the appellant wrote that he injured his back, not in 
service, but while performing duties for work.  

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2006), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the appellant 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the 
appellant's present condition.  Savage v Gober, 10 Vet. App. 
488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

With respect to a claim involving service connection, the 
Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (The Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board acknowledges that the appellant now suffers from a 
lower back disability.  The medical records obtained by the 
VA confirm the presence of such a disorder.  However, as 
reported above, the appellant's service medical records are 
negative for any findings or complaints indicative of a lower 
back disorder.  They are even negative for complaints of low 
back pain.  

The appellant and his representative have insinuated that the 
opinion provided by the appellant's chiropractor support the 
appellant's contentions, i.e., that his current back 
disability is related to his military service.  The 
chiropractor stated that it was his opinion that the 
appellant's disorder was caused by the transporting and 
loading of heavy ammunition while the appellant was on active 
duty for training.  As such, he wrote that the current back 
disability was related to service.  However, it is noted that 
the doctor was eerily quiet with respect to the August 1997 
medical report which unabashedly states that the appellant 
injured his back in 1997 and not while the appellant was in 
service.  The doctor was also silent in his explanation when 
he failed to discuss why the appellant's service medical 
records showed no complaints involving the lower back.  

The Board finds that the statement made by the chiropractor 
inconclusive and speculative.  In other words, it is not 
definitive in proving the claim.  The assertion is deemed to 
be of limited weight as the statement fails to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant, i.e., that he hurt his back while 
lifting ordnance.  Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Consequently, his suppositions are no better than 
the facts alleged by the claimant, and may be accorded little 
weight with regard to the etiology of the veteran's current 
disability.  See also LeShore v. Brown, 8 Vet. App. 406 
(1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the 
BVA, . . . to assess the credibility and weight to be given 
to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As noted above, besides the opinion provided by the 
appellant's chiropractor thirteen years after the appellant 
left the service, there is no other medical evidence that has 
suggested that there is any relationship between the current 
back disorder and the appellant's limited active military 
service.  With respect to the opinion given by chiropractor, 
it was provided many years after the appellant's discharge 
from the Texas Army National Guard.  Moreover, it was made by 
a doctor who did not treat the appellant while he was in the 
National Guard, and the opinion was based upon an 
uncorroborated history provided by the appellant.  The Board 
finds that the doctor's opinion regarding a nexus or 
aggravation to be less probative because it is less-informed. 

The Board acknowledges the statements by the appellant 
relating his current back disability to service.  
Undoubtedly, these statements made over the years by the 
appellant, and repeated by the appellant's accredited 
representative, were made in good faith; however, the 
appellant is not a doctor nor has he undergone medical 
training.  The Board notes that the appellant is competent to 
report that on which he has personal knowledge, i.e., what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the appellant is a lay person, and 
as a layperson, he does not have the expertise to opine 
regarding medical diagnosis or etiology.  He cannot state, 
with medical certainty, that he does have a back disability 
that was the result of or related to his military service.  
In the absence of evidence demonstrating that the appellant 
has the requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the appellant now suffers from a disability of the lumbar 
segment of the spine, credible medical evidence etiologically 
linking this condition with the appellant's military service 
or to a possible undocumented injury that the appellant 
suffered therefrom while in service has not been presented.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 
(2006).  The appellant's claim is thus denied.

II.  New and Material Evidence - Bilateral Hearing Loss

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) became effective in November 2000.  This liberalizing 
legislation is applicable to all claims for VA benefits, to 
include claims to reopen previously denied claims of service 
connection.  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2006).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006)).  The amendments, 
which apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, and provide in some circumstances for VA to 
obtain additional service department evidence or medical 
records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the appellant's 
request to reopen the previously denied claim of service 
connection for a bilateral hearing disorder was received 
after August 2001, these regulatory provisions apply.  The 
Board observes, however, that the VCAA appears to have left 
intact the requirement that a claimant must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 (West 2002).  
It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108. 38 
U.S.C.A. § 5103A(f) (West 2002 & Supp. 2005).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for a lower back 
disability, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant in reopening the appellant's 
service-connection claim for a lower back disability, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In February 1993, the appellant submitted a claim to the VA 
asking that service connection be granted for bilateral 
hearing loss.  He contended that as a result of his proximity 
to artillery fire while on active duty for training in the 
Texas Army National Guard, he had been exposed to loud noise 
which had, in turn, affected his hearing.  

Following the presentation of his claim, the RO reviewed the 
appellant's available records and then concluded that that 
since there was no evidence of bilateral hearing loss during 
the appellant's active duty for training, service connection 
was not warranted.  However, the RO admitted that it did not 
have all of the appellant's service medical records for 
review prior to issuance of the decision.  The appellant was 
notified of the July 1993 decision but he did not appeal.  
Hence, that decision became final.

In October 2003, the appellant submitted a request to reopen 
his claim involving his claim for entitlement to service 
connection for bilateral hearing loss.  The appellant 
submitted additional documents and provided testimony before 
the Board.  Moreover, the RO obtained the appellant's service 
medical records from the Texas Adjutant General.  Moreover, 
he submitted a private medical examination report showing 
that he now suffered from bilateral hearing loss.  

The appellant's file was reviewed and in August 2004, the RO 
concluded that the appellant had not submitted new and 
material evidence sufficient to reopen his claim.  The 
appellant was notified and he has appealed to the Board for 
review.

As noted above, the matter of the appellant's entitlement to 
service connection for bilateral hearing loss has been the 
subject of an adverse prior final decision.  As a result, 
service connection for this disorder may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, a July 1993 rating decision denied the 
appellant's claim seeking entitlement to service connection 
for bilateral hearing loss.  The basis for the denial was 
that the appellant was not treated for said disability while 
he was in service.  The appellant was notified of that 
decision but he did not perfect his appeal; hence, it became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

When the RO denied service connection, it based its decision 
on the appellant's application for benefits.  In making its 
decision, the RO concluded that there was no evidence showing 
that the appellant had been treated for hearing loss while he 
was in service.  Since then, the appellant has submitted 
written statements, he has provided testimony before the 
Board, and he has proffered private medical treatment 
records.  Most importantly, the appellant has provided 
information regarding the noises he was exposed to while 
serving in the Army National Guard.  Also now present in the 
claims folder is private audiological examination that may 
possible indicate that the appellant now has hearing loss in 
both ears.  

This evidence is new.  It was not of record prior to July 
1993.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the appellant has some type of hearing 
loss.  And it also insinuates that the found disability may 
be related to the appellant's military service.  Hence, it is 
the conclusion of the Board that this evidence is material 
because it does relate to a previously unestablished fact 
necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for bilateral hearing loss is 
reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2006).  
Hence, the claim will be remanded for the purpose of 
obtaining a medical determination concerning the etiology of 
the appellant's current bilateral hearing loss.  




ORDER

1.  Entitlement to service connection for a lower back 
disability, to include low back pain, is denied.  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
hearing loss disorder.  To this extent, the appeal is 
granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
bilateral hearing loss, the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2005).  In this instance, the 
Board believes that a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment records so that the disability evaluation 
will be a fully informed one should be accomplished in 
regards to the appellant's claim for service connection.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 1991 for bilateral hearing 
loss and tinnitus, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2006).

2.  The RO/AMC should schedule the 
appellant for a VA examination, by an 
appropriate specialist, to evaluate his 
claimed tinnitus and bilateral hearing 
loss condition.  The claims folder and 
this remand are to be made available to 
the examiner before the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning whether the appellant 
suffers from bilateral hearing loss and 
tinnitus, and, if so, the etiology of the 
claimed disorders.  The examiner is asked 
to state whether it is at least as likely 
as not that any such disorder is related 
to the appellant's service and any noise 
exposure he may have experienced while in 
service.  [The examiner should be 
informed by the AMC/RO that the 
appellant's exposure to noise occurred 
when the appellant performed active-duty-
for-training for two to four week periods 
of time during the summers of 1983 
through 1990.]  The examiner is also 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to the appellant's duties as a 
federal air marshal.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented on by the examiner in the 
respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required, such testing or examination is 
to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2006) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


